Filed pursuant to Rule 433 Dated May 9, 2008 Relating to Pricing Supplement No. 657 dated May 9, 2008 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2015 (Reopening) Floating Rate Senior Notes Due 2010 Fixed Rate Senior Notes Due 2015 (Reopening) Issuer: Morgan Stanley Principal Amount: $2,000,000,000.The notes offered hereby constitute a further issuance of, and will be consolidated with, the $1,500,000,000 aggregate principal amount of Fixed Rate Senior Notes Due 2015 issued by us on April 28, 2008. The notes offered hereby will have the same CUSIP number as the previously issued Fixed Rate Senior Notes Due 2015 and will trade interchangeably with the previously issued Fixed Rate Senior Notes Due 2015 immediately upon settlement. Upon completion of this offering, the aggregate principal amount outstanding of all such notes will be $3,500,000,000. Maturity Date: April 28, 2015 Trade Date: May 9, 2008 Original Issue Date (Settlement): May 14, 2008 Interest Accrual Date: April 28, 2008 Issue Price (Price to Public): 99.03%, plus accrued interest Agents’ Commission: 0.40% of the principal amount All-in Price: 98.63%, plus accrued interest Net Proceeds to Issuer: $1,972,600,000, plus accrued interest Interest Rate: 6.00% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each April 28 and October 28, commencing October 28, 2008 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YCE3 ISIN: US61747YCE32 Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg Floating Rate Senior Notes Due 2010 Issuer: Morgan Stanley Principal Amount: $2,000,000,000 Maturity Date: May 14, 2010 Trade Date: May 9, 2008 Original Issue Date (Settlement): May 14, 2008 Interest Accrual Date: May 14, 2008 Issue Price (Price to Public): 100% Agents’ Commission: 0.15% All-in Price: 99.85% Net Proceeds to Issuer: $1,997,000,000 Base Rate: LIBOR Reuters LIBOR01 Spread (plus or minus): Plus 2.10% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each February 14, May 14, August 14 and November 14, commencing August 14, 2008 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 2.10% (to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date) Initial Interest Reset Date: August 14, 2008 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61746BDD5 ISIN: US61746BDD55 Issuer Ratings: Aa3 (Moody’s) / AA- (Standard & Poor’s) / AA- (Fitch) (Negative / Negative / Negative) Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offeringsto which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Amendment No. 1 to Prospectus Supplement Dated July 24, 2007 Prospectus
